TO BE PUBLISHED

                   uprinti (Court of Tfirttfurkw.
                                               uH
                               2015-SC-000694-KB



KENTUCKY BAR ASSOCIATION                                                   MOVANT




V                              IN SUPREME COURT



JEANE'TTE MARI CONRAD                                                RESPONDENT



                              OPINION AND ORDER

      On September 21, 2015, the Supreme Court of Illinois suspended

Jeanette Mari Conrad for six months.' Thereafter, the KBA filed a petition with

this Court asking that we impose reciprocal discipline pursuant to SCR

3.435(4). We ordered Conrad to show cause why we should not impose such

discipline and she did not respond. Because Conrad failed to show cause as to

why we should not impose reciprocal discipline, this Court hereby suspends

her from the practice of law for six months, as consistent with the order of the

Illinois Supreme Court.




        1 Conrad was admitted to the practice of law in the Commonwealth of Kentucky
on October 7, 2003. Her bar roster address is 111 Erie Street, Unit 1, Oak Park,
Illinois, 60302, and her KBA number is 89748.
                                    I. BACKGROUND
          Conrad registered for a non-practice exemption from the KBA's

continuing legal education requirements in 2009 and was never admitted to

the practice of law in Illinois. 2 In spite of this, she represented individuals in

five matters in Illinois, either identifying herself as an attorney or failing to

correct others when they described her as such. As a result, she was charged

with violating several Illinois Rules of Professional Conduct (RCP). She did not

respond to the charges, leading to yet another ethical violation.

       Specifically, Conrad was charged with violating Illinois's equivalent of

Kentucky's SCR 1.130(5.5(a)) for engaging in the unauthorized practice of law. 3

                                                                                          ShewaslocrgditvnIlos'erifuSCR1.30(84c)

for engaging in conduct involving dishonesty, fraud, deceit, or

misrepresentation. Furthermore, Conrad was charged under Illinois RCP

8.4(d)—for which Kentucky has no counterpart. That Illinois rule prohibits

attorneys from engaging in conduct prejudicial to the administration of justice.

Finally, due to her knowing failure to respond to a lawful demand by a

disciplinary authority, Conrad was charged with violating Illinois's equivalent of

our SCR 3.130(8.1(b)).




      2 As a side note, a perusal of the KBA website indicated that Conrad is currently
suspended for non-payment of bar dues.
      3  Unless otherwise noted, our Supreme Court Rules are either identical or
largely so to Illinois's RCP.

                                          2
                                      II. ANALYSIS

      If an attorney licensed to practice law in this Commonwealth receives

discipline in another jurisdiction, SCR 3.435(4) generally requires this Court to

impose identical discipline. Furthermore, SCR 3.435(4)(c) requires this Court

to recognize that "[i]n all other respects" a final adjudication of misconduct in

another jurisdiction establishes conclusively the same misconduct for purposes

of a disciplinary proceeding in Kentucky. Pursuant to SCR 3.435(4), we impose

reciprocal discipline as Conrad failed to prove "by substantial evidence: (a) a

lack of jurisdiction or fraud in the [Illinois] disciplinary proceeding, or (b) that

misconduct established warrants substantially different discipline in this

State."


                                    III.       ORDER
      Having failed to show sufficient cause, it is hereby ORDERED as follows:

          1. Conrad is hereby suspended from the practice of law in Kentucky

             for a period of six months, effective immediately from the date of

             entry of this Order.

          2. Pursuant to SCR 3.450, Conrad is directed to pay the costs

             associated with this proceeding, if any, for which execution may

             issue from this Court upon finality of this Opinion and Order.

          3. Pursuant to SCR 3.390, Conrad shall, within ten days from the

             entry of this Opinion and Order, notify all Kentucky clients, in

             writing, of her inability to represent them; notify, in writing, all

             Kentucky courts in which she has matters pending of her

                                           3
       suspension from the practice of law; and furnish copies of all

      letters of notice to the Office of Bar Counsel of the KBA.

      Furthermore, to the extent possible, Conrad shall immediately

      cancel and cease any advertising activities in which she is engaged.

All sitting. All concur.

ENTERED: February 18, 2016.




                                  4